DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 02/23/2021.  Examiner acknowledged that claims 4-5 and 8-9 are amended; claim 10 is canceled.  Currently, claims 1-9 are pending.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues (see p.5 of the Remarks) that Leung does not teach any solution that arrange the transmission lines connecting the power amplifier with the antenna unit on an additional transmission circuit board but not on a main board.  That is to say, the main board and the transmission circuit board in claim 1 are two separated boards, which is different with the related art.  This argument is not persuasive.
Examiner disagrees because claim 1 does not specifically recite such limitation “the transmission lines connecting the power amplifier with the antenna unit on an additional transmission circuit board but not on a main board.”  Additionally, the specification does not teach or suggest such a limitation.  Leung teaches in [0111] teaches “Configuring the packaged module 800 in this manner can aid in connecting the packaged module 800 to a circuit board, such as a phone board of a wireless device”; (Fig. 3B) illustrates a module having a power amplifier ([0063] “204 may include a different number of components (e.g., power amplifiers”) and (Fig. 3A) illustrates a module having transmission lines with the power amplifier.  Although Leung does not explicitly teach 202 and 204 being each a circuit board, it is well known in 
Claims 2-9 are similarly rejected as they depend on the rejected claim above.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claim 4 ln3, “the other end” should be --another end-- for proper antecedent basis.
Claim 5 ln3, “the other end” should be --another end-- for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2020/0014429).
Regarding Claim 1, Leung teaches an antenna system applied to a mobile terminal (Fig. 1), the mobile terminal comprising a power amplifier (Fig. 2: 204, [0015]); a plurality of antenna units Fig. 1: 14, 23); and a transmission circuit (Fig. 1: 13, Fig. 3B: 353, Fig. 3A: 303) configured to electrically connect the power amplifier with the plurality of antenna units, the transmission circuit comprising a plurality of transmission lines (Fig. 1: Tx paths) configured to feed the plurality of antenna units with power ([0052] “transceiver 13 can generate RF signals for transmission via the primary antennas 14”).
Leung does not explicitly teach in Fig. 1 a housing; a main board received in the housing; a transmission circuit board received in the housing.  However, [0048] teaches “mobile device 11 depicted in FIG. 1 can represent a multi band and/or multi-mode device such as a multi-band/multi-mode mobile phone.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teaching of Leung in order to have a housing that houses electronic components including circuit boards since it is well known in the art that electronic components are arranged on a circuit board having electrical paths for proper operation and contained within a housing for protection and usability.  Therefore, the subject matter claimed would have been obvious in view of Leung.

Regarding Claim 4, Leung teaches the antenna system as described in claim 1, wherein one end (Fig. 3B: ends connected to 352c) of each of the plurality of transmission lines is gathered together (Fig. 3B: grouped by 352c) to be connected to the power amplifier (Fig. 3B: 204 has 351a), and the other end (Fig. 3B: ends connected to 356) of each of the plurality of transmission lines is connected to a corresponding antenna unit (Fig. 3B: ANT_OUT1, [0064]) of the plurality of antenna units (Fig. 3B: ANT_OUT1, ANT_OUT2).

Regarding Claim 10, Leung teaches a mobile terminal ([0038] “smartphones, base stations, laptops, handsets, wearable electronics, and/or tablets”), comprising the antenna system as described in claim 1.

Claims 2-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 1 in view of Gu (US 2019/0237851).
Regarding Claim 2, Leung teaches the antenna system as described in claim 1 except for the antenna system has operating bands of 3.4-3.6 GHz and 4.8-5.0 GHz.  Leung teaches operating frequencies > 2.3GHz.
Gu is in the field of antennas (abstract) and teaches the antenna system has operating bands of 3.4-3.6 GHz and 4.8-5.0 GHz ([0052] “the 3.5 GHz band will generally fall within 3.4 GHz to 3.7 GHz and the 5 GHz band will generally fall within 4.8 GHz to 5.8 GHz).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Leung with different operating bands as taught by Gu in order to operating at different frequency band since this allow the mobile device to operate at different bands to enhance mobile broadband services [Gu 0011, Leung 0041].

Regarding Claim 3, Leung teaches the antenna system as described in claim 1 except for the transmission circuit board is an FPC transmission circuit board or an LCP transmission circuit board. 
Gu is in the field of antennas (abstract) and teaches an FPC transmission circuit board ([0015] “the radiator being integrated into a flex printed circuit board (PCB)”) or an LCP transmission circuit board.


Regarding Claim 5, the combination of Leung and Gu teach the antenna system as described in claim 3, wherein one end (Leung Fig. 3B: ends connected to 352c) of each of the plurality of transmission lines is gathered together (Leung Fig. 3B: grouped by 352c) to be connected to the power amplifier (Leung Fig. 3B: 204 has 351a), and the other end (Fig. 3B: ends connected to 356) of each of the plurality of transmission lines is connected to a corresponding antenna unit (Fig. 3B: ANT_OUT1, [0064]) of the plurality of antenna units (Fig. 3B: ANT_OUT1, ANT_OUT2).

Regarding Claim 6, Leung teaches the antenna system as described in claim 4 except for the plurality of antenna units comprises eight antenna units forming an 8 X 8 MIMO antenna system.
Gu is in the field of antennas (abstract) and teaches the plurality of antenna units comprises eight antenna units forming an 8 X 8 MIMO antenna system ([0034] “a set of four antenna devices 200 can function as an 8.times.8 MIMO antenna array”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Leung with antenna array as taught by Gu in order to increase wireless channels since the number of channels are proportional to the number of Tx/Rx antennas [Gu 0034].

Regarding Claim 7, the combination of Leung and Gu teach the antenna system as described in claim 5, wherein the plurality of antenna units comprises eight antenna units forming an 8 X 8 MIMO antenna system (Gu [0034] “a set of four antenna devices 200 can function as an 8.times.8 MIMO antenna array”).

Regarding Claim 8, the combination of Leung and Gu teach the antenna system as described in claim 6, wherein the eight antenna units (Gu Fig. 9: 200, 702) are symmetrically arranged in an array with respect to a center line (Gu Fig. 9: antennas are symmetrical on axis line A of Fig. 5) of the mobile terminal, the plurality of transmission lines comprises eight transmission lines symmetrically arranged in an array (Gu Fig. 2A: 204, 206, 208 are symmetrical to center line as they connect to different antennas 200 on each sides) with respect to the center line of the mobile terminal.

Regarding Claim 9, the combination of Leung and Gu teach the antenna system as described in claim 7, wherein the eight antenna units (Gu Fig. 9: 200, 702) are symmetrically arranged in an array with respect to a center line (Gu Fig. 9: antennas are symmetrical on axis line A of Fig. 5) of the mobile terminal, and the plurality of transmission lines comprises eight transmission lines symmetrically arranged in an array (Gu Fig. 2A: 204, 206, 208 are symmetrical to center line as they connect to different antennas 200 on each sides) with respect to the center line of the mobile terminal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.